Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-14-2007

Papaiya v. City of Union City
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3674




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Papaiya v. City of Union City" (2007). 2007 Decisions. Paper 591.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/591


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                               No. 06-3674


                         NARENDRA PAPAIYA;
                          KAILAS PAPAIYA,

                                                Appellants

                                     v.

CITY OF UNION CITY; MAYOR BRIAN P. STACK, INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY; LUIS MIRANDA, UNION FIRE OFFICIAL INDIVIDUALLY
AND HIS OFFICIAL CAPACITY; ALEX VELASQUEZ, BUILDING DEPARTMENT
   INSPECTOR; MARTIN MARTINOTTI, UNION CITY BUILDING OFFICIAL,
 INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY; POLICE OFFICER BADGE
 NO. 93 OF THE UNION CITY POLICE DEPARTMENT, INDIVIDUALLY AND IN
   HIS OFFICIAL CAPACITY; JOHN DOE (1 THRU 10), BEING A FICTITIOUS
 DESIGNATION OF ONE OR MORE OFFICIALS OF THE CITY OF UNION CITY,
         ACTING INDIVIDUALLY OR IN THEIR OFFICIAL CAPACITY




                Appeal from the United States District Court
                         for the District of New Jersey
                     (D.C. Civil Action No. 05-cv-02722)
               District Judge: Honorable Dennis M. Cavanaugh


                 Submitted Under Third Circuit LAR 34.1(a)
                              July 12, 2007

         Before: RENDELL, AMBRO and NYGAARD, Circuit Judges


                          (Filed: August 14, 2007)
                                         OPINION


AMBRO, Circuit Judge

       Narendra and Kailas Papaiya appeal the grant of summary judgment in favor of the

City of Union, New Jersey, Brian Stack, Martin Martinetti, Alejandro Velasquez, and

Luis Miranda (collectively “defendants”). The Papaiyas contend that a genuine issue of

material fact exists as to whether defendants violated their constitutional rights by

depriving them of their property after City officials closed the Papaiyas’ residential

apartment buildings for public health violations. Given the undisputed facts in the record

that unsafe conditions on the Papaiyas’ property warranted the action of the City officials,

we affirm the order granting summary judgment for the defendants.

Facts and Procedural History

       As we write for the parties, only a brief summary of the pertinent facts is necessary.

The Papaiyas owned and operated residential apartment buildings located at 806-808 22nd

Street in Union City. On March 4, 2005, police and fire officials arrived at the property after

being alerted that eight tenants had complained of headaches and dizziness, possible

symptoms of carbon monoxide poisoning. Public Service Electric and Gas tested the

buildings and concluded that there was a high reading of carbon monoxide, warranting the

shutting down of gas services.



                                              2
       The Union City Health Department, Fire Bureau, and Construction Department also

conducted inspections of the property, finding numerous health and safety violations. Due

to the high levels of carbon monoxide, cemented and plugged flu vents, electrical hazards,

and sewage in the basement, the health, fire, and construction officials determined the

buildings to be unsafe for human habitation. These violations warranted the issuance of two

Notices of Imminent Hazard and Orders to take Corrective Action, a Punitive Closing Order,

and a Notice of Unsafe Structure under the New Jersey Administrative Code §§ 5:70-2.16,

5:70-2.18 & 5:23-2.32. These orders stipulated that the property must be vacated and closed

until the unsafe conditions were abated.1

       The Papaiyas did not effectively apply for any building permits, did not submit any

plans to correct the violations, and have not filed them. Instead, they filed an action in state

court against the defendants, claiming violations of their civil rights under 42 U.S.C. § 1983.

The defendants removed the suit to federal court. Both the defendants and the Papaiyas

made motions for summary judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure. The District Judge granted the defendants’ motion and denied that of the

Papaiyas. They appeal.

       The District Court had jurisdiction pursuant to 28 U.S.C. § 1331. Because this is an

appeal from a final judgment of a district court, we have appellate jurisdiction under 28


   1
     These notices also informed the Papaiyas of their right to an immediate administrative
appeal of the orders to the Hudson County Construction Board. They did not exercise
this right.

                                               3
U.S.C. § 1291.2

                                            Discussion

          A trial court grants summary judgment only if the record, viewed with all inferences

in favor of the non-moving party, shows that there is no genuine issue of material fact and

that the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). Our

review of grants of summary judgment is plenary. Kautz v. Met-Pro Corp., 412 F.3d 463,

466 (3d Cir. 2005) (citing Carrasca v. Pomeroy, 313 F.3d 828, 832-833 (3d Cir. 2002)).

Therefore, we apply the same approach, under Federal Rule of Civil Procedure 56(c), as the

District Court.

          The Papaiyas argue that the deprivation of their property by the city officials violated

their substantive due process rights under the Fourteenth Amendment, allowing them to bring

claims under § 1983.3 To be successful on this challenge, the Papaiyas must show that the


   2
    On appeal, the defendants contend that we lack subject matter jurisdiction because the
Papaiyas’ failure to exhaust New Jersey's administrative remedies caused their claim to
lack ripeness. We disagree. An administrative action must be final before it is judicially
reviewable. Williamson County Reg’l Planning Comm’n v. Hamilton Bank of Johnson
City, 473 U.S. 172, 192 (1985). In this case, the orders issued by the City officials were
final administrative actions because the “initial decisionmaker[s]” came to a definitive
decision regarding the property that “inflict[ed] an actual, concrete injury” on the
Papaiyas. Id. at 193. Moreover, even though the Papaiyas did not exhaust these state
remedies, their claim does not lack ripeness because the exhaustion of state remedies is
not a prerequisite to bringing an action under § 1983. Patsy v. Bd. of Regents of Fla., 457
U.S. 496, 516 (1982).
   3
       Section 1983 in relevant part provides:
          Every person who, under color of any statute, ordinance, regulation, custom, or
          usage. . . subjects, or causes to be subjected, any citizen of the United States or

                                                 4
actions of the officials “shock[] the conscience.” County of Sacramento v. Lewis, 523 U.S.

833, 846 (1998) (noting that only the most egregious government conduct is constitutionally

arbitrary and violates due process). The Papaiyas additionally contend that they have

presented a valid conspiracy claim under 42 U.S.C. § 1985(3). Because § 1985 does not

itself create any substantive rights but acts as a “vehicle to vindicate [other] federal rights and

privileges,” the Papaiyas first must establish a violation of their constitutional rights in order

to have a successful § 1985 claim. Brown v. Philip Morris, Inc., 250 F.3d 789, 805 (3d Cir.

2001).

         The defendants respond by arguing that the unsafe and unhealthy conditions of the

Papaiyas’ property justified the actions taken by the government officials. As such, their

behavior in no way “shocks the conscience.” Furthermore, they contend that the City

officials should have been shielded from this litigation by qualified immunity. Under the

doctrine of qualified immunity, “government officials performing discretionary functions are

shielded from liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have

known.” Harrow v. Fitzgerald, 457 U.S. 800, 818 (1982).

         The District Court ably analyzed the relevant claims in reaching its conclusion that


      other person within the jurisdiction thereof to the deprivation of any rights,
      privileges, or immunities secured by the Constitution and laws, shall be liable to
      the party injured in an action at law, suit in equity, or other proper proceeding for
      redress. . . .
42 U.S.C. § 1983.

                                                5
defendants were entitled to summary judgment. The undisputed evidence demonstrates that

the Papaiyas’ property contained numerous health and safety violations. The actions taken

by the City officials were no doubt warranted; thus, their behavior hardly “shocks the

conscience” and did not result in a violation of the Papaiyas’ substantive due process rights.

In this context, we need not reach the other issues appealed, as they lack the critical

underpinning of a constitutional violation. Accordingly, for the reasons stated in the District

Court’s opinion granting summary judgment, we affirm.4




   4
     The Papaiyas also contend that the City engaged in a physical taking of their property
without just compensation in violation of the Fifth Amendment. This claim
underwhelms. The City did not physically take the Papaiyas’ property or physically
trespass on the property in a permanent way. It was merely regulating the use of the
premises for the legitimate purpose of maintaining safe and healthy living conditions for
its citizens. Moreover, if the Papaiyas had fixed the code violations, they could have
rented the apartments or sold the buildings. The Supreme Court has held that “land-use
regulation does not effect a taking if it ‘substantially advance[s] legitimate state interests’
and does ‘not den[y] an owner economically viable use of his land.’” Nollan v. Cal.
Coastal Comm'n, 483 U.S. 825, 834 (1987) (quoting Agins v. City of Tiburon, 447 U.S.
255, 260 (1980)).

                                               6